DRAPEAU, J. pro tem.
This is a companion case to A. Caminetti, Jr., Insurance Commissioner of the State of California v. National Guaranty Life Company, Civil No. 13166, ante, page 835 [126 P. (2d) 170]. The case is moot for the same reason set forth in State Mutual Life Insurance Company v. A. Caminetti, Jr., as Insurance Commissioner in and for the State of California, Civil No. 13139, ante, page 328 [126 P. (2d) 172], this day decided.
The appeal from the judgment is dismissed.
York, P. J., and Doran, J., concurred.